DETAILED ACTION
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Supplemental Notice of Allowance
The IDS was filed on November 24, 2021, after an initial Notice of Allowance,1 but before the payment of the issue fee.2 The filed IDS does not yield any new prior art references that would anticipate or render obvious the claimed invention.
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Rodriguez on August 23, 2021.
The application has been amended as follows: 
In claim 15, the recitation of “the driver being engage” in line 8 of the claim, is amended to recite --the driver being engaged--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, no longer anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1 and 15.
The prior art of Culley (US 20140165620 A1) fails to teach the arrangement of the controller being configured to operate the driver to engage the water supplying shaft of the water supplying-ice separator such that the ice separating rod separates the ice by the rotation of the water supplying shaft. Rather, Culley teaches a linear actuation (see arrow “K” in figure 26) of the ice separating rod. Culley describes a rubber stop (490) that linearly actuates said ice separating rod (475) to separate the ice (see figures 29 and 30; see also paragraph 121), which does not read on the claimed features of the driver rotating the water supplying shaft such that the ice separating rod separates the ice via rotation. There are no other prior art teachings that would otherwise supplement or substitute the teachings of Culley to arrive at the claimed invention.
It should also be noted that the intended purpose and operating principles of Culley require the specific arrangement of the linearly-actuated ice separating rod described therein. One of ordinary skill in the art would recognize that any modifications to Culley to arrive at the claimed invention would be based on improper hindsight, and would render Culley inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the driver and linearly-actuated ice separating rod of Culley would change the principles of operation thereof, since it would require completely redesigning the structure of the ice dispensing mechanism to achieve the intended purpose of providing ice, as currently described therein. For instance, rearranging the prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The previous Notice of Allowance was mailed on September 1, 2021.
        2 Applicant paid the issue fee on November 29, 2021.